NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KYAW SOE LIN,                                   No.    18-70785

                Petitioner,                     Agency No. A095-875-341

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 2, 2020**
                                 Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.


      Petitioner Kyaw Soe Lin admittedly filed a frivolous asylum application

based on fraudulent allegations of persecution. The Immigration Judge (“IJ”)

determined Lin was given adequate notice of the consequences of filing a frivolous

application and was thus barred from any immigration relief. See 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1158(d)(4), (6). The Board of Immigration Appeals (“BIA”) affirmed the IJ’s

removal order. Lin petitions for review. We have jurisdiction under 8 U.S.C.

§ 1252(a)(1) and deny the petition for review.

      Lin claims he did not have adequate notice of the consequences of filing a

frivolous asylum application because he did not understand English and the

translator who helped him did not advise him of the consequences. Lin, however,

twice signed his name under the written notice provided on his immigration forms,

and the translator certified the written notice was properly translated. Printed

notice is adequate even where an applicant has limited English proficiency or

claims error by the translator. Cheema v. Holder, 693 F.3d 1045, 1046 (9th Cir.

2012); see Kulakchyan v. Holder, 730 F.3d 993, 995 (9th Cir. 2013). Because Lin

signed his name on the written notice and Lin’s translator signed the notice

indicating that he read the notice to Lin and that Lin “understood,” substantial

evidence supports the BIA’s conclusion that Lin had notice of the consequences of

filing a frivolous asylum application. See Kulakchyan, 730 F.3d at 995.

PETITION FOR REVIEW DENIED.




                                          2